Per Curiam.

Robinson, who was the plaintiff, sued Robert B. Overton, John Lefler, Sen., William Overton, and John Lefler, Jr., upon a promissory note for the payment of one thousand and twenty-six dollars. The note bears date July 19th, 1859, and was payable on the 25th of December then next following. The record shows that process was duly served upon all the defendants; that against two of them, John Lefler, Sen. and William Overton, judgment, by default, was duly entered; and that Robert Overton and John Lfller, Jr., the other defendants, appeared and confessed a judgment for the amount due, etc., and judgment was, accordingly, rendered against all the defendants. As no exception, in any form, was taken to the rulings of the lower Court, the appeal must be dismissed.
The appeal is dismissed, with costs